United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0133
Issued: May 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2017 appellant filed a timely appeal from a September 27, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective June 24, 2017, due to his failure to submit a completed EN1032 form as requested.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
OWCP accepted that, on February 8, 1984, appellant, then a 51-year-old ambulance driver,
sustained low back strain and an L3-4 disc protrusion. He stopped work in February 1984 and
received wage-loss compensation from OWCP for total disability. By decision dated March 27,
2000, OWCP reduced appellant’s compensation after finding that he had the capacity to earn
wages as a security guard.
In a July 22, 2010 decision, the Board set aside a September 15, 2009 OWCP decision,
finding that appellant was not entitled to premium pay for holidays in his pay rate for compensation
purposes.3 The Board remanded the case for OWCP to further develop the factual evidence to
determine whether he was entitled to premium pay for holiday work.
OWCP periodically sent appellant letters (Form CA-1032) requesting that he complete an
enclosed form (Form EN1032) with regard to his earnings and employment activity, if any, within
the past 15 months.4
On April 19, 2017 OWCP informed appellant that federal regulations required him to make
an affidavit regarding any earnings received or employment performed during the previous 15
months and that an EN1032 form was enclosed for that purpose.5 It advised that he had to
completely answer all questions on the form and that his benefits would be suspended pursuant to
20 C.F.R. § 10.528 if a completed form was not received by OWCP within 30 days. OWCP mailed
the letter to appellant’s address of record. Appellant did not respond to OWCP’s request.
By decision dated June 7, 2017, OWCP suspended appellant’s wage-loss compensation,
effective June 24, 2017, for failing to submit the EN1032 form as requested. It advised that if he
completed and returned an enclosed copy of the EN1032 form, it would restore his wage-loss
compensation retroactive to the date of suspension.
Appellant, by letter dated June 26, 2017, requested a review of the written record before
an OWCP hearing representative. He related that he did not complete the form because he was
awarded compensation which he maintained did not qualify as income. Appellant contended that
OWCP failed to properly include holiday pay, cost-of-living adjustments, and night differential in
his compensation. He questioned OWCP’s authority to stop paying him wage-loss compensation.
2

Docket No. 10-0147 (issued July 22, 2010).

3

Id.

4
The EN1032 also requests information with respect to dependents, receipt of other federal benefits, third-party
settlements, and fraud offenses.
5

By decision dated May 31, 2016, OWCP had previously suspended appellant’s wage-loss compensation benefits
for failure to submit an April 14, 2016 EN1032 form. He submitted the EN1032 form on June 20, 2016 and OWCP
reinstated his wage-loss compensation.

2

Appellant submitted an excerpt from a form indicating that compensation payments were not
subject to federal income tax.
By decision dated September 27, 2017, an OWCP hearing representative affirmed the
June 7, 2017 decision. She noted that matters regarding appellant’s pay rate for compensation
purposes were not currently at issue and that OWCP complied with its procedures in suspending
his wage-loss compensation under section 10.528 for failing to submit a completed EN1032 form.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.6
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.7 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.8
ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective June 24, 2017 due to his failure to complete the EN1032 form as requested.
On April 19, 2017 OWCP provided appellant with the EN1032 form. It notified him that
federal regulations required him to complete the form and answer all questions concerning his
employment or earnings. OWCP properly notified appellant that, if he did not completely answer
all questions and return the statement within 30 days, his benefits would be suspended.
Appellant failed to timely submit the EN1032 form within 30 days. OWCP paid him wageloss compensation and thus he was required to complete the EN1032 form.9 The failure to file an
EN1032 form within 30 days of the request results in the suspension of compensation.10 The Board

6

5 U.S.C. § 8106(b).

7

20 CFR § 10.528; see also A.H., Docket No. 15-0241 (issued April 3, 2015).

8

Id.; see also 20 CFR § 10.525.

9

See A.S., Docket No. 17-1530 (issued November 7, 2017).

10

See supra note 6.

3

thus finds that OWCP properly suspended appellant’s wage-loss compensation benefits effective
June 24, 2017 pursuant to 20 C.F.R. § 10.528.11
Following OWCP’s suspension of his compensation, appellant requested a review of the
written record, arguing that his compensation from OWCP did not constitute income. He also
raises this argument on appeal. As noted, however, appellant is required to submit the EN1032
form regarding any earnings or employment during the previous 15 months or have his benefits
suspended under section 10.528.12 His benefits may be retroactively reinstated once he submits
the EN1032 form to OWCP.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits,
effective June 24, 2017, due to his failure to submit a completed EN1032 form as requested.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See P.M., Docket No. 16-0382 (issued May 19, 2016); M.W., Docket No. 15-0507 (issued June 18, 2015).

12

Id.

4

